 RANDALL, BURKART/R-ANDALL263Randall, Burkart/Randall Division of Textron, Inc.and Local 1249, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW). Case 26-CA-7434January 25, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on September 29, 1978, byLocal 1249, United Automobile, Aerospace and Ag-ricultural Implement Workers of America (UAW).herein called the Union, and duly served on Randall,Burkart/Randall, Division of Textron, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 26, issued a complaint and noticeof hearing on October 3, 1978, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (I)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 25, 1978,following a Board election in Case 26-RD-381, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about August 25, 1978, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 13, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint. Respondent admitsservice and jurisdiction. It also admits that the Unionis a labor organization and that Robert Hicks, Re-spondent's manager of personnel and industrial rela-tions, is an agent of Respondent and a supervisorwithin the meaning of Section 2(11) of the Act. Re-Official notice is taken of the record in the representation proceeding.Case 2 RD 381 as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrosvsemns, Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beserage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d26 (5th Cir. 1969); Intertype Co. v. Penello 269 F.Supp. 573 (D.C.Va., 1967);Foller C(orp. 164 NLRB 378 (1967), enfd 397 F.2d 91 (7th Cir. 1968); Sec9(d) of the NLRA as amended.240 NLRB No. 53spondent further admits that the most recent collec-tive-bargaining agreement between Respondent andthe Union for the employees in the unit found appro-priate was in effect from September 1, 1974, throughSeptember 8, 1977, and that on August 25, 1978, theBoard certified the Union as collective-bargainingrepresentative of the unit found appropriate.However, Respondent asserts that the Union's sta-tus as exclusive bargaining representative prior to the6 months preceding the filing of the instant chargerelates to events banned by Section 10(b) of the Act.Respondent denies that at all times since May 26,1976, and continuing to date, the Union has been theexclusive collective-bargaining representative for Re-spondent's production and maintenance employees.Respondent also denies that the Union has requestedand is requesting that Respondent meet with it forpurposes of collective bargaining, and that since Au-gust 25, 1978, it has refused to meet and bargain ingood faith with the Union. Respondent denies thatthe Union, by virtue of the Certification of Represen-tative, is the exclusive representative of the stipulatedunit. Respondent asserts that the Union has not dem-onstrated its majority status in a properly conductedelection due to various objections and exceptions tothe November 16, 1977, election. Finally, Respon-dent denies the conclusory 8(a)(5) and (1) allega-tions.On October 26, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November I,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. The Charging Partyand Respondent thereafter filed their responses tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent claims asan affirmative defense that it has been denied itsright to due process because a hearing was not heldand evidence was not taken on some of its objectionsto the election, and on the events which occurredoutside of the critical period. Specifically, Respon-dent alleges that the Board's Certification of Repre-sentative is invalid because: () The Board agents didRANDALL, BURKART/RNDALL 263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot follow an agreed-upon procedure during the elec-tion, and this failure resulted in an atmosphere ofconfusion, fear, and coercion at the polls; (2) unionagents improperly conversed and electioneered dur-ing prohibited times in prohibited areas during theelection; (3) two voters were permitted in one votingbooth at one time; (4) prior to the election, theUnion distributed handouts which contained miss-tatements and misrepresentations of fact; (5) prior tothe election, the Union made material misstatementsand misrepresentations of fact with respect to eco-nomic strikers, their replacements, and unemploy-ment compensation; (6) Respondent was denied dueprocess because no hearing was held on the above-described factors numbered 1, 3, 4, and 5, and on thealleged acts of violence and misconduct which oc-curred prior to the filing of the decertification peti-tion and after the November 16, 1977, election.A review of the record herein reveals that in Case26-RD-381 the petition was filed by Wayne Burgess,an individual, seeking to decertify the Union. OnNovember 4, 1977, the Acting Regional Director forRegion 26 approved a Stipulation for CertificationUpon Consent Election, thereafter an election washeld on November 16, 1977, in two units of employ-ees of Respondent at its Blytheville, Arkansas, loca-tion. The Union failed to receive a majority of validballots cast in the tool-and-die unit; there are no alle-gations of unfair labor practices with respect to thatunit. The results of the election in the production andmaintenance unit show that a majority of the voteswere cast for the Union. On November 22, 1977, theEmployer filed timely objections to conduct affectingthe results of the election in the production andmaintenance unit. The Regional Director issued hisReport on Objections on December 22, 1977, inwhich he recommended that Respondent's objectionsbe overruled in their entirety. The Board reviewedthe record in light of Respondent's exceptions andbrief, and on March 13, 1978, issued a Decision andOrder Directing Hearing to resolve the issues raisedwith respect to Respondent's Objections 2 and 6; theBoard adopted the Regional Director's recommenda-tions that Respondent's Objections 1, 3, 4, and 5 beoverruled. After holding a hearing on April 25, 1978,on Respondent's Objections 2 and 6, the Hearing Of-ficer issued her Report and Recommendations onObjections on June 8, 1978. The Board then reviewedthe record in light of Respondent's brief and excep-tions to the Hearing Officer's report, and on August25, 1978, it issued a Decision and Certification ofRepresentative which overruled Respondent's Objec-tions 2 and 6 and certified the Union as the exclusiverepresentative of Respondent's production and main-tenance employees.Respondent admits that the most recent agreementcovering the employees in the production and main-tenance unit was effective by its terms from Septem-ber 1, 1974, through September 8, 1977. Additionally,Respondent signed a Stipulation for CertificationUpon Consent Election following the filing of thedecertification petition in Case 26-RD-381. Follow-ing the November 16, 1977, election, the Union, by aletter dated January 4, 1978, requested that Respon-dent meet and bargain with respect to the productionand maintenance unit. In its reply letter dated Janu-ary 23, 1978, Respondent stated that because theUnion had not been certified, its request to bargainwas premature. After the issuance of the Certifica-tion of Representative, the Union renewed its bar-gaining request in a letter dated September 6, 1978.By a letter dated September 18, 1978, Respondentrefused to recognize and bargain with the Union be-cause it contended that the Union's certification asthe representative of the production and mainte-nance employees was "legally invalid for the reasonsset forth in the Company's objections and briefs inNLRB Case No. 26-RD-381."In its brief in support of its opposition to the mo-tion for summary judgment, Respondent specificallystates that it "is not seeking to introduce new or addi-tional factual evidence relating to those issues raisedin the underlying representation case, nor is Respon-dent acting in defiance of the statutory policy of theAct but merely is preserving its position in order toobtain judicial review of the Board's decision that theelection resulting in the Union's certification shouldnot be set aside."It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.32See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).3 In its response to the Notice To Show Cause, the Charging Party re-quested that the Board provide a "make-whole" remedy for the Union and RANDALL, BURKART/RANDALL265On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times relevant herein, Respondent has beena corporation doing business in the State of Arkan-sas, and has had an office and place of business lo-cated in Blytheville, Arkansas, where it is engaged inthe manufacture of automobile trim. During the past12 months, Respondent, in the course and conduct ofits business operations, purchased and received at itsBlytheville, Arkansas, location, products valued inexcess of $50,000 directly from points located outsidethe State of Arkansas, and during the same period oftime, Respondent sold and shipped from its Blythe-ville, Arkansas, location, products valued in excess of$50,000 directly to points located outside the State ofArkansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 1249, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW), is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding truckdrivers employed at the Employer'sthe employees under the rule laid down in Tidee Products. Inc.. 194 NLRB1234 (1972), and United Steelworkers o A merica. A FL-CIO [Metco Incorpo-rated] v. N.L.R.B., 4% F.2d 1324 (5th Cir. 1974). In responding to thisrequest. Respondent claims that its position is not frivolous. but rather isclearly debatable. While Respondent's defense is clearly nonmeritorious, wefind that the extraordinary remedies requested by the Charging Party ofawarding litigation costs, organizing expenses. and wages and benefits toemployees is not warranted here. Charging Party's request is. therefore, de-nied.Blytheville, Arkansas, plant and excluding allother employees, including tool-and-die depart-ment employees, technicians, sales, salaried, en-gineering and professional employees, guardsand supervisors as defined in the Act.The certificationOn November 16, 1977, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 26, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 25, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about August 25, 1978, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about August 25, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceAugust 25, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its pera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-On the basis of the entire record, the Board makesRANDALL, BURKART/RANDALL 265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed statement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac PoultrV Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Randall, Burkart/Randall Division of Textron,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local 1249, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW), is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employees, in-cluding truckdrivers employed at the Employer'sBlytheville, Arkansas, plant and excluding all otheremployees, including tool-and-die department em-ployees, technicians, sales, salaried, engineering andprofessional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since August 25, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about August 25, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the approproate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Randall, Burkart/Randall Division of Textron. Inc.,Blytheville, Arkansas, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 1249, United Au-tomobile, Aerospace and Agricultural ImplementWorkers of America (UAW), as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All production and maintenance employees, in-cluding truckdrivers employed at the Employer'sBlytheville, Arkansas, plant and excluding allother employees, including tool-and-die depart-ment employees, technicians, sales, salaried, en-gineering and professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at Blytheville, Arkansas, copies of the at-tached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Directorfor Region 26, after being duly signed by Respon-dent's representative, shall be posted by Respondent4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board" RZANDALL, BURKART/R-ANDALL267immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insare that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local1249, United Automobile and Agricultural Im-plement Workers of America (UAW), as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NO] in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees,including truckdrivers employed at the Em-ployer's Blytheville, Arkansas, plant and ex-cluding all other employees, including tooland die department employees, technicians,sales, salaried, engineering and professionalemployees, guards and supervisors as definedin the Act.RANDALL. BURKART RANDALL DIVISION OFTEXTRON. IN(C.RANDALL, BURKART/RANDALL 267_ _